Case 1:16-cr-00265-LMB Document 254 Filed 06/14/19 Page 1 of 3 PageID# 4716



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )       CRIMINAL NO. 1:16cr 265
                                                       )
NICHOLAS YOUNG                                         )

        POSITION OF THE UNITED STATES WITH RESPECT TO RESENTENCING

       Upon resentencing, this Court should impose the same sentence of 180 months of

incarceration that it initially imposed at the original sentencing in 2018.

       On February 23, 2018, the defendant was sentenced to three concurrent terms of 15 years

of incarceration as a result of a jury finding him guilty of attempting to provide material support

to a designated foreign terrorist organization, in violation of 18 U.S.C. § 2339B (Count 1), and

attempting to obstruct justice, in violation of 18 U.S.C. § 1512(c)(2) (Counts 2 and 4). A period

of 15 years of supervised release was imposed on Count 1, and three-year periods on Counts 2

and 4, all to run concurrently.

       On February 21, 2019, the Fourth Circuit affirmed the conviction for Count 1, but

reversed those for Counts 2 and 4, and remanded the case for resentencing. The guideline range

remains at 360 to 720 months of incarceration. The relevant conduct remains unchanged.

       As this Court wrote, because the sentence on Count 1 was not affected by the appellate

decision, "there would be no change to the sentence for Count 1." Dkt. 242, at p.2.

       The reasons for the Court's sentence in February 2018 remain the same today.

       Nicholas Young attempted to support the Islamic State by sending it money. He sent the

money for the purpose of enabling the Islamic State to bring more murderers to its service. He
Case 1:16-cr-00265-LMB Document 254 Filed 06/14/19 Page 2 of 3 PageID# 4717



failed to achieve his goals through no second thoughts on his part, but only because the person to

whom he sent the money turned out to be a government agent.

       The unfortunate fact is that Young has an attraction to barbarians who - - as he well knew

- - prided themselves on murder, torture, and enslaving girls and women. Even if for no other

reason, a term of 180 months of incarceration should be reimposed against him to protect the

public from the possibility that the next time someone solicits his help in furthering the goals of

depraved barbarians, it will not be the FBI doing so in an undercover capacity.

       Through his conduct, Young attempted to strike at the heart of the safety of our

community and nation - - a community and nation that he swore, as a law enforcement officer, to

protect. As we stated at the initial sentencing in this case, there is no antidote to the

unfathomable bloodlust and attraction to depravity deep within him. As a result, only a long

term of imprisonment can promote respect for the law; reflect the seriousness of the offense;

afford adequate deterrence to criminal conduct; protect the community; and provide just

punishment for his offense. Accordingly, the Court should impose the same sentence to

incarceration (and supervised release) that it initially did in 2018.

                                                       Respectfully submitted,

                                                       G. Zachary Terwilliger
                                                       United States Attorney
                                                       John T. Gibbs
                                                       Assistant United States Attorney

                                                       _____/s______________________
                                                       Gordon D. Kromberg
                                                       Assistant United States Attorney
                                                       Virginia Bar No. 33676
                                                       Attorney for the United States
                                                       2100 Jamieson Avenue
                                                       Alexandria, VA 22314
                                                       (703) 299-3700
                                                       (703) 837.8242 (fax)
                                                       gordon.kromberg@usdoj.gov

                                                   2
Case 1:16-cr-00265-LMB Document 254 Filed 06/14/19 Page 3 of 3 PageID# 4718



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2019, I electronically filed the foregoing POSITION OF

THE UNITED STATES WITH RESPECT TO RESENTENCING with the Clerk of Court using

the CM/ECF system, which will send a notification of such filing (NEF) to counsel of record.



                                            _____/s______________________
                                            Gordon D. Kromberg
                                            Assistant United States Attorney
                                            Virginia Bar No. 33676
                                            Assistant United States Attorney
                                            Attorney for the United States
                                            2100 Jamieson Avenue
                                            Alexandria, VA 22314
                                            (703) 299-3700
                                            (703) 837.8242 (fax)
                                            gordon.kromberg@usdoj.gov
